DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office actin is in response to the Application 17/061,641 filed 10/02/2020.
3.	Claims 16-35 are pending in the Application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 16, 23-28, 29 is/are rejected under 35 U.S.C. 103 as being obvious over De Mol et al. (US Patent 7,916,275) in view of Okita (US Patent 8,982,320).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). 

With respect to claim 16 De Mol et al. teaches A method comprising: 
obtaining height variation data relating to a substrate supported by a substrate support (measuring/obtaining height positions/variations of the substrate wafer placed on the substrate table (col. 7, ll.42-43, ll.61-63; col. 8, ll.12-18; Fig. 2)); 
fitting, by a hardware computer system, a regression through the height variation data, the regression approximating a shape of the substrate (creating regression model/fitting through height data to measure shape of the substrate wafer  (col. 8, ll.28-37; col. 9, ll.43-45, ll.58-65)); 
determining residual data representing a difference between the height variation data and the regression (using regression model to determine a residual data as a difference between each positions/height variations and regression model of the substrate wafer (col. 10, ll.13-18, ll.25-27)); and 
However De Mol et al. lacks specifics regarding vector of the residual data. Okita teaches:
(creating vector correlation/vectorizing the residual error/residual data to obtain vector map T (col. 17, ll.41-55, ll.34-36; col. 23, ll.63-64, ll.30-31), wherein wafer stage WST/substrate support holds and moves wafer/substrate to correct overlay measurement (col. 12, ll.59-63; col. 10, ll.13-23; Fig. 2)).  
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Okita to teach the specific subject matter De Mol et al. explicitly does not teach, because it provides an alignment information display method, alignment information display program, display device, and display program enabling efficient analysis or evaluation of data of measurement results for the results of actual alignment and as a result enabling effective alignment conditions or parameters to be set (col. 3, ll.30-35).
With respect to claim 29 De Mol et al. teaches limitations similar to limitations of claim 16, including A non-transitory computer program product having software stored therein, the software, upon execution by a computer system, configured to cause the computer system to implement method steps (computer arrangement comp[rising machine readable medium to store executable instructions/software, when executed by the processor, configured to implement method steps (col. 4, ll.8-26; Figs 1, 2)).
However De Mol et al. lacks specifics regarding vector of the residual data. Okita teaches:
vectorizing the residual data to obtain an equivalent vector map, and using the vector map to determine an impact of the substrate support on overlay (creating vector correlation/vectorizing the residual error/residual data to obtain vector map T (col. 17, ll.41-55, ll.34-36; col. 23, ll.63-64, ll.30-31), wherein wafer stage WST/substrate support holds and moves wafer/substrate to correct overlay measurement (col. 12, ll.59-63; col. 10, ll.13-23; Fig. 2)).  
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Okita to teach the specific subject matter De Mol et al. explicitly does not teach, because it provides an alignment information display method, alignment information display program, display device, and display program enabling efficient analysis or evaluation of data of measurement results for the results of actual alignment and as a result enabling effective alignment conditions or parameters to be set (col. 3, ll.30-35).
With respect to claims 23-28 De Mol et al. teaches:
Claim 23: further comprising monitoring variation of the residual data over time (col. 10, ll.66-67; col. 11, ll.1-33; col. 12, ll.50-53).  
Claim 24: further comprising scheduling a maintenance action based on the monitoring of the variation of the residual data over time (col. 12, ll.60-65; col. 13, ll.10-14).  
Claim 25: wherein the monitoring of the variation of the residual data over time comprises determining and monitoring variation of a distance metric relative to reference residual data obtained from one or more initial height variation measurements (col. 6, ll.65-67; col. 8, ll.52-56).  
(col. 12, ll.60-65; col. 13, ll.10-14; col. 8, ll.52-56).  
Claim 27: further comprising an initial step of obtaining monitor height variation data relating to at least one monitor substrate supported by the substrate support, the monitor substrate having no product applied to it by the lithographic process (col. 2, ll.9-16, ll.17-19).  
Claim 28: further comprising using a level sensor 4832-6895-2525.vl3SCHMITT-WEAVER et al. - NEW (Continuation of U.S. Patent Application No. 16/480,706) Attorney Docket No.: 081468-0515472 Client Reference No.: 2017P00019US apparatus to obtain the height variation data (col. 6, ll.39-45; col. 8, ll.12-15).  

Allowable Subject Matter
8.	Claims 17-22, 30-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the claims, such as: comprising deconvolving the residual data based on one or more known features of the substrate support to obtain deconvolved residual data, the vectorizing applied to the deconvolved residual data (claim 17) among all limitations of claim 16 from which claims depend; wherein the software is further configured to cause the computer system to deconvolve the residual data based on one or more known features of the substrate support to obtain deconvolved residual data, and wherein the software is further configured to cause the computer system to apply the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
HR
11/06/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851